Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 11 are allowable because, 
although In (2016/0217728) discloses a display device (Figure 1, #1000) comprising:
a display panel (Figure 1, #100) comprising a plurality of pixels (Figure 1, PX) connected with a plurality of data lines (Figure 1, Dl1-DLn), a plurality of first scan lines (Figure 1, SL1-SLn) and a plurality of second scan lines, respectively (Figure 1, Em1-EMn);
a data driving circuit which drives the plurality of data lines (Figure 1, #300);
a scan driving circuit which drives the plurality of first scan lines and the plurality of second scan lines (Figure 1, #’s 200 & 400); and 
a driving controller which receives an image signal and a control signal (Figure 1, #900, DATA & CTL), and controls the data driving circuit and the scan driving circuit such that an image corresponding to the image signal is displayed on the display panel 
wherein the driving controller outputs a first masking signal (Figure 4, Mask)
wherein the scan driving circuit comprises a plurality of driving stages (Figure 4, 500A-1 – 500A-n),
wherein each of the plurality of driving stages output a first scan signal to a corresponding first scan line among the plurality of first scan lines (Figure 4, SE1 – SEn), and a second scan signal to a corresponding second scan line among the plurality of second scan lines (Figure 1, EM1 – Emn),
wherein the each of the plurality of driving stages comprises: a driving circuit which outputs a first node signal ([0112] “… when the node driving signal SET is applied to the first input part 710, the first input part 710 can apply the input signal to the first node N1 to output the (K)th sensing signal SEN[K]”), a second node signal ([0113] “The sensing pull-up part 720A can pull up the (K)th sensing signal SEN[K] in response to a second node signal of the second node N2”), and the second scan signal (Figure 1 EM1 – EMn) in response to clock signals and a carry signal (Figure 7, CK & Carry), 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the display panel being divided into a first display area and a second display area, a second masking signal which indicate a start point of the second display area and a first masking circuit which outputs the first scan signal in response to the first masking signal, the first node signal and the second 

Claims 2 through 10 and 12 through 20 are allowable for being dependent upon independent claims 1 and 11.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622